Citation Nr: 0929208	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  08-33 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to 
December 1965.  His military occupational specialty (MOS) was 
as an air policeman.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2008 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  In that decision, the RO denied 
service connection for hearing loss and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 
83.

In this case, private and VA treatment notes show diagnoses 
of bilateral hearing loss and tinnitus.  Moreover, the 
Veteran's testimony as to noise exposure from weapons with 
the security police and from jet engines during service are 
consistent with his MOS and other circumstances of service.  
See 38 C.F.R. § 3.303(a) (2008).  In addition, the Veteran 
has testified to continuity of hearing loss and tinnitus 
symptomatology since service, and 38 C.F.R. § 3.385 (2008) 
does not require the presence of hearing loss disability in 
service or otherwise limit the circumstances under which 
service connection may be granted for hearing loss 
disability.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
However, none of the records containing diagnoses of hearing 
loss and tinnitus include an opinion as to the etiology of 
these disabilities.

As there is evidence of current hearing loss and tinnitus 
that may be related to service, but the evidence is not 
sufficient to decide the claim, a remand for an examination 
and opinion as to the etiology of the Veteran's hearing loss 
and tinnitus is required.

Accordingly, these matters are REMANDED for the following 
action:

1.  Schedule the Veteran for a VA 
audiological examination.  The claims 
file must be reviewed in conjunction with 
the examination, and the examination 
report should reflect that such review 
was accomplished.  The examiner is asked 
to opine as to whether it is at least as 
likely as not that any currently 
diagnosed hearing loss and/or tinnitus is 
related to noise exposure during the 
Veteran's military service.

2.  The RO/AMC should review the claims 
file to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO/AMC should then 
readjudicate the claims on appeal.  If 
any benefit sought remains denied, the 
RO/AMC should issue an appropriate 
supplemental statement of the case (SSOC) 
and provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the Veteran 
unless he is notified.

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Hager
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

